187 F.2d 145
David J. BULLOCKv.STERLING DRUG Inc., Appellant.
No. 10350.
United States Court of Appeals Third Circuit.
Argued Feb. 8, 1951.Decided Feb. 23, 1951.

C. Russel Phillips, Philadelphia, Pa.  (Montgomery, McCracken, Walker & Rhoads, Philadelphia, Pa., on the brief), for appellant.
Henry T. Reath, Philadelphia, Pa.  (John B. Martin, Duane, Morris & Heckscher, Philadelphia, Pa., on the brief), for appellee.
Before KALODNER, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
The plaintiff instituted this action to recover a substantial amount of severance pay.  The defendant denied that he was an employee within the meaning of its severance pay schedule, and asserted that no enforceable contract existed between them.  We have examined the record and find nothing to convince us that the District Court erred in its findings or in the application of well-settled principles of contract law.  Accordingly, the judgment of the District Court will be affirmed upon its opinion, 93 F. Supp. 371.